Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 1 o0f 10. PagelD #: 12

OHIO CIVIL RIGHTS COMMISSION
EMPLOYMENT CHARGE OF DISCRIMINATION

 

Charging Party: TOLA2(40576)07132020

22A-2020-02388C nECEIVED
OCRC Case Number: UL 24 o000
Date of Hire: Position: Podesta ee
1-20-2006 Patrol Sergeant oes

1 was subjected to:

A denial of promotion Denial of a reasonable v¥ Harassment (including
accommodation sexual harassment)
A forced resignation ~ Different terms and Layoff/Denial of Recall
conditions of employment
¥ Demotion ¥ Discharge/Termination Unequal Pay (based on sex
only)
Denial/Failure to hire ¥ Discipline (Write-up, Other

Suspension, etc)

If you have marked other, please briefly describe the discriminatory act.

Please write a concise statement summarizing the act(s) of discrimination and why you believe it is
discrimination. In your statement, include information as to who committed the act of discrimination
(name and position), any reason given for the act of discrimination, when the acts occurred and names
of others treated more favorably than you.

| am a sergeant for the Elmore Police Department, On January 24th, 2020, | responded to a shooting. |
was ordered by Chief Jeffrey Harrison to have a fit for duty evaluation.

On February 18th, 2020, | was seen for a clinical interview by Dr. Michael Kimball, on February 18, 2020,
at which time | also completed the MMPI-2-RF. It was recommended for me to receive counseling and
be reevaluated.

On February 24, 2020, Chief Harrison sent me an email telling me to take the next six months off on
sick leave and after the next six months of non-paid then to retire. | believe Chief Harrison was trying
to coerce me into retirement.

On April 27, 2020 Chief Harrison told me that if | came back it would be a lesser capacity. | feel as
thought this is a retaliatory demotion.

| went to counseling and was diagnosed with adjustment disorder and generalized anxiety disorder.|
retested with the MMPI-2-RF.

On lune 25. 2020 Chief Harrison refused to release mv final psvchological testina results from the first

Page 2 of 3

PLAINTIFF’S
} EXHIBIT

  

1A-3

 
   

 
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 2 of 10. PagelD #: 13

OHIO CIVIL RIGHTS COMMISSION
EMPLOYMENT CHARGE OF DISCRIMINATION

 

Charging Party:
a TOLA2(40576)07132020
OCRC Case Number: 22A4-2020-02388C

Please read and review the following:
L have not commenced any action under Ohio Revised Code §§ 4112.14 or 4112.02(N) with respect to
the subject matter of the affidavit. I understand that upon filing of this charge with the Ohio Civil Rights
Commission, I am barred from instituting any such civil action and that any monetary award of financial
benefit | may receive may be limited to back pay and/or restoration of employment fringe benefits and
may not include other damages to which I may be entitled as a result of such civil action.

1am filing a charge alleging AGE DISCRIMINATION and I have read and understood the above

information.

I am NOT filing a charge alleging AGE DISCRIMINATION and this does not apply to me.

Please initial to indicate you have read and agreed to the statements below:
I understand that I will not be able to sign this form on-line. A copy will be mailed to me for a
notarized signature. An investigation will not begin until the Ohio Civil Rights Commission
receives a SIGNED AND NOTARIZED CHARGE from me. INITIALS. |DT
I declare under penalty of perjury that I have read the above charge and that it is true to the best of
my knowledge, information and belief. I will advise the agency/agencies if I change my address or
telephone number and that I will cooperate fully in the processing of my charge in accordance to
their procedures. INITIALS jnt

 

Charging Party CS Date
Subscribed and Sworn to me on this A | day of dud, of ACAD

 

 

0 Weary,
Cy ul Katte en SUV: CAROL RETTIG

  

 

ant!

 

 

Ohio Civil Rights Commission epresentative of Notary / Sey |* = ‘yon eerie OU tO
25 Recorded in Sandusky County
| z ‘ De
RECEIVED |
SUL 2 4 2020
Roses
Page 3 of 3

| A-4
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 3 of 10. PagelD #: 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OHIO CIVIL RIGHTS COMMISSION Agency..Use Only CHARGE NUMBER: (Agency Use Only)
CHARGE OF DISCRIMINATION FEPA TOLA2(40576)07132020 AMENDED
EMPLOYMENT EEOC 22A-2020-02388C
Completely Fill in the Following
Jeremy Darrell Tipton Village of Elmore Police Department
Name of Charging Party (First Middle Last) Name of Company
346 Ottawa Street PO BOX 116 344 Rice Street
Address Address
Elmore OH 43416 Ottawa Elmore OH 43416
City State Zip Code County City State Zip Code County
419-969-5877
Telephone Number Telephone Number
4/27/20 +15 1/20/20
Date(s) of Discrimination Total Number of Employees Date of Hire
I believe I was discriminated against because of my: (Please identify)
CL] Race/Color CL] Religion Caer
BL tet hee pF Lr,
C1 sex [[] National Origin/Ancestry an
Disability [7] Retaliation JUL 24 2020 |
C1 Miiiary stats oT
Age (Over 40 years old only - List Date of Birth) 7 ~

 

FOR AGE CASES ONLY: I have not commenced any action under sections 4112.14 or 4112.02(N), Revised Code with respect to the subject matter of the
affidavit. J understand that upon filing of this charge with the Ohio Civil Rights Commission, I am barred from instituting any such civil action and that any
monetary award ar financial benefit | may receive may be limited to back pay and/or restoration of employment fringe benefits and may not include other
damages to which I may be entitled as a result of such civil action.

 

Type of Discrimination:
Demotion {¥] Discharge/Termination [¥] Discipline
([] Failure to Hire (] Forced to Resign (C] Harassment/Sexual Harassment
(1 Layoff C) Promotion (_] Reasonable Accommodation

[] Other (Specify) Terms and Conditions(Coercion into retirement, failure to release medical records )

 

Piease write a brief but detailed statement of the facts that you believe indicate an unlawful discriminatory practice. Please write legibly.

1. | am a 47 year old disabled individual. | have been employed by Respondent since January 20, 2006, most recently as a
Sergeant. | was subjected to different terms and conditions, demotion, discipline and termination.
2. | believe | have was subjected to a demotion due to my age and disability because:
a. | responded to a shooting and was ordered to completed a fitness for duty after showing signs of pyschological trauma.
b. On April 27, 2020 Chief Harrison told me that if | came back it would be a lesser capacity.
c. | advised | wished to return to work.
d. Others not of my protected class were treated more favorably.
3. | believe | was subjected to different terms and conditions of employment due to my disability and age because:
a. On February 18th, 2020, | was seen for a clinical interview by Dr. Michael Kimball, on February 18, 2020, at which time
| also completed the MMPI-2-RF. It was recommended for me to receive counseling and be reevaluated.
b. On February 24, 2020, Chief Harrison sent me an email telling me to take the next six months off on sick leave and
after the next six months of non-paid then to retire. | believe Chief Harrison was trying to coerce me into retirement.
c. On June 25, 2020 Chief Harrison refused to release my final psychological results from the final summary of the
first Psychologist.
4. | believe that | received discipline and termination due to my age and disability because:
a. On July ist, 2020 | was summoned by Chief Harrison to serve me with disciplinary, termination papers.
Pyjt,

  
  

b. This occurred while | was on an ordered sick leave. By : : .
c, Others not of my protected class were not served disciplina terminationso7z Ake, CAROL RETTIG
7 ica FS ZO % Notary Public, State of Ohio
: = My Comm. Expires 04/11/2024
oe Ja Recorded in Sandusky County
“EOE SS

 

 

I declare under penalty of perjury that | have read the above charge and that it is true to Notary or Ohio Civil Rights Commission Representative
the best of my knowledge, information and belief. I will advise the agency(ies) if I

“—
change my address or telephone number and that ] will cooperate fully with them in the Subscribed and swom to before me on this AL day of ot aa

processing of my charge in accordance to their procedures,

atid PD hei 1-2\- 2 Cal hoe
Charging Party Signature ce Date (Notary br Commissioi Repr Fesyptive

 

 

|A-1

 
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 4 o0f 10. PagelD #: 15

OHIO CIVIL RIGHTS COMMISSION
EMPLOYMENT CHARGE OF DISCRIMINATION

 

 

Charging Party: TOLA2(40576)07132020 UTED
22A-2020-02388C
OCRC Case Number: JUL 24 2009 |
Foe et ee ere . Near
Your Name (First and Last Name) Employer Name ee
Jeremy Tipton The Village of Elmore Police DepartmentApri
Your Street Address Employer Street Address

346 Ottawa Street
° 344 Rice Street

Your City, State and Zip Code . Employer City, State and Zip Code
Elmore, Ohio 43416 Elmore, Ohio 43416

Your Telephone Number Employer Telephone Number
419-969-5877 419-862-3980

Your Alternate Phone Number (Optional) County where Employer is located (if in Ohio)
419-324-6751 Ottawa

Your Email Address Total Number of Workers Employed
epd7703@gmaill.com 9

Date(s) of Discrimination (Must have occurred within SCX MONTHS from the charge filing date)
February 24, 2020 April 27, 2020, June 25, and July 1, 2020

I was discriminated against on the basis of:

Race/Color wv Age (over the age of 40 ONLY)
Sex National Origin/Ancestry
Pregnancy Military Status
Gender Stereotyping Religion
¥ Disability (O NOT IDENTIFY) ¥ Retaliation (for protesting discrimination)

Indicate how you are a member of the group marked above. (Example — If you marked race, identify

your race. If you marked age, identify your age and birthdate.) DO NOT IDENTIFY YOUR
DISABILITY OR MEDICAL CONDITION.

47 years old ‘ee isa |

Page 1 of 3

| A-2
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 5 of 10. PagelD #: 16

CASE ACTIVITY
&

PERSONAL INFORMATION LOG
Page 1 of _ 6

—=—

CASE NAME: Jeremy Tipton v. Village of Elmore Police
CASE NUMBER: TOLA2(40576)07132020/22A-2020-02388C

Acknowledgment: | acknowledge that the information on this page is true and complete and that | have accessed CPI only for
urposes relating to my job duties or my agency’s governmental function.

DATE | INITIALS ACTIVITY/COMMENTS
+++Online Charge Received

 

 

7-13-20 | SAA

 

Respondent Contact Rep. Name, Title, Address, Phone Number:

Jeffery Harrison, Chief of Police
Village of Elmore Police

344 Rice Street

Elmore, OH 43416

 

7-13-20 | IFL Case assigned and given to: SMS

Notification letter sent to CHARGING PARTY ADVISING CHARGE MUST BE
NOTARIZED WITHIN TEN DAYS. (Also sent info packet, charging party

7-17-20 | SAA questionnaire, ADR notification form, medical docs)

IF CHARGE IS NOT TIMELY NOTARIZED, 307 DAY LETTER MUST BE SENT

IF CHARGE IS STILL NOT TIMELY NOTARIZED, 15™ DAY LETTER MUST BE SENT.

 

 

Notification letter and charge sent to RESPONDENT; due date:
Medical release & questionnaire sent to CHARGING PARTY; due date...

 

 

 

 

 

 

 

 

 

 

 

 

7/20/20 | SMS Staff received and reviewed charge.

7/20/20 | SMS Staff called CP at 419-969-5877 and sent email to epd7703@gmail.com requesting
CP contact staff for follow up

7/20/20 | SMS Staff received email from CP. Staff called CP and discussed process and Amended
charge. Staff sent original and Amended charge to CP

7/20/20 | SMS Staff received email from CP with documents and amended charge. Staff to review with
CP Tuesday, July 21, 2020 at 9:00 am

7/21/20 | SMS Staff sent medical documents to CP

7/23/20 | SMS Staff received additional information via email from CP

 

 

 

 

 

 

 

| B-1
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 6 of 10. PagelD #: 17

CASE ACTIVITY
&
PERSONAL INFORMATION LOG
Page 2 of 6

CASE NAME: Jeremy Tipton v. Village of Elmore Police
CASE NUMBER: TOLA2(40576)07132020/22A-2020-02388C

Acknowledgment: | acknowledge that the information on this page is true and complete and that | have accessed CPI only for
urposes relating to my job duties or my agency’s governmental function.

 

 

 

 

 

 

 

 

 

DATE | INITIALS ACTIVITY/COMMENTS
7/27/20 | SMS Staff received emails from CP regarding labor issue. Staff emailed CP with Department of
Labor contact information
7/27/20 | SMS Staff received signed notarized charge
7/28/20 | SMS Staff received updated statement for CP
8/3/20 SMS Staff received email updates from CP.
8/3/20 SMS Staff received email from CP. CP has appeal meeting August 10 via Zoom. Staff called CP

with update of notifications letters and medical forms.

 

 

8/4/20 SMS Staff received an email from CP with attorney information. CP states My attorney is going
to be Jason Matthews. He is a civil rights attorney in the Dayton area. He is going to
represent me at the appeal. Staff sent email requesting letter of representation

 

 

 

 

 

 

 

 

 

 

 

 

8/5/20 SMS Staff received email with attachments from CP
8/5/20 | SMS Staff (SMS) contacted Charging Party regarding commencement of investigation by email.
Charging Party support documents requested
8/5/20 SMS Staff (SMS) notified Charging Party of the mediation & conciliation process, via email.
8/5/20 SMS Staff received email from CP
8/5/20 SMS Staff called CP left message
8/14/20 | SMS Staff received an email from R Rep:
Lisa E. Pizza
Attorney at Law

Spengler Nathanson P.L.L.
900 Adams Street

Toledo, Ohio 43604
lpizza@snlaw.com

http://www.snlaw.com
Phone: (419) 252-6227
Fax: (419) 241-8599

 

 

 

 

 

| B-2

 
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 7 of 10. PagelD #: 18

CASE ACTIVITY
&

PERSONAL INFORMATION LOG
Page 3 of 6

CASE NAME: Jeremy Tipton v. Village of Elmore Police
CASE NUMBER: TOLA2(40576)07132020/22A-2020-02388C

Acknowledgment: | acknowledge that the information on this page is true and complete and that | have accessed CPI only for
purposes relating to my job duties or my agency’s governmental function.

 

 

 

 

 

 

 

 

| DATE INITIALS ACTIVITY/COMMENTS
8/17/20 | SMS Staff received email request from R Rep for a 30-day extension. Staff granted extension.
Documents due September 16, 2020.
8/17/20 | SMS Staff sent email to CP with status update
8/17/20 | SMS Staff received an update from CP. Staff confirmed update via email to CP
8/18/20 | SMS Staff received emails from CP. CP states he was terminated and has multiple questions.

CP provided additional documents

 

 

 

 

 

 

 

 

8/18/20 | SMS Staff called CP. Staff discussed emails and the Commission jurisdiction. CP wants a
retaliation charge. CP has filed for unemployment.

8/31/20 | SMS Staff received email from CP with attached document and update. Staff confirmed receipt

9/8/20 SMS Staff received email from CP with additional documents. Staff confirmed receipt.

9/14/20 | SMS Staff received email from CP with updated information and a documents showing CP was

approved for unemployment and traffic citation documents

 

 

 

 

 

 

 

 

| 9/14/20 | SMS Staff requested the 2" and 11% email be resent. R sent the emails and will mail a video. R

links to the email will not pass the states protected status.

9/14/20 | SMS Staff received R position statement and attachments. Staff reviewed and requested
interviews

9/14/20 | SMS Staff called CP provide case status update and discuss discussed rebuttal letter. Staff sent
rebuttal letter to CP

9/16/20 | SMS Staff received email form R Rep regarding available dates for interviews. Staff confirmed
availaibity.

 

 

 

 

 

 

| B-3
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 8 of 10. PagelD #: 19

CASE ACTIVITY
&

PERSONAL INFORMATION LOG
Page 4 of 6 _

CASE NAME: Jeremy Tipton v. Village of Elmore Police
CASE NUMBER: TOLA2(40576)07132020/22A-2020-02388C

Acknowledgment: | acknowledge that the information on this page is true and complete and that | have accessed CPI only for
urposes relating to my job duties or my agency’s governmental function.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE | INITIALS ACTIVITY/COMMENTS

9/16/20 | SMS Staff received an email from CP to call. Staff called CP to discuss issues.

9/21/20 | SMS Staff received and reviewed CP rebuttal and documents

9/28/20 | SMS Staff received email from CP requesting update. Staff sent update via email

10/1/20 | SMS Staff received an email form Cp. Cp stated Respondent swore in a new officer shown on
Facebook. The new officer is a Caucasian male, early twenties. Staff verified Facebook
post

10/8/20 | SMS Staff received an email from R rep requesting interview date of 10/12/2020. Staff
responded that is a government holiday and requested another day.

10/8/20 | SMS Staff received an email from CP requesting update. Staff emailed update to CP

10/22/20 | SMS Staff received email with attached documents from CP

11/3/20 | SMS Staff received an email from CP requesting an update. Staff provided status update via
email

11/12/20 | SMS Staff received additional documents from CP. Staff confirmed receipt of the documents.

11/18/20 | SMS Staff received an email from CP requesting an update. Staff sent update to CP via email

12/1/20 | SMS Staff received an email from CP with attachments. Staff reviewed the attachments.

 

 

 

 

| B-4
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 9 of 10. PagelD #: 20

CASE ACTIVITY
&

PERSONAL INFORMATION LOG
Page 5 of 6

CASE NAME: Jeremy Tipton v. Village of Elmore Police
CASE NUMBER: TOLA2(40576)07132020/22A-2020-02388C

Acknowledgment: | acknowledge that the information on this page is true and complete and that | have accessed CPI only for
urposes relating to my job duties or my agency’s governmental function.

 

 

 

 

 

 

DATE | INITIALS ACTIVITY/COMMENTS
12/2/20 | SMS Staff received an email from CP with additional information. Staff confirmed receipt via
email
12/28/20 | SMS Staff received additional recordings via email from CP. Staff confirmed receipt.
1/6/21 SMS Staff received an email from CP with update. CP Attorney has filed a brief in court and CP

sent as a attachment. Staff called CP with case status update

 

 

1/13/21 | SMS Staff received email with attachment from CP. Staff confirmed receipt. Staff attempted to
reach witnesses.

 

 

2/3/21 SMS Staff received an email from CP requesting update. Staff completed case status review
and sent CP email update via email.

 

 

 

 

 

 

 

 

2/16/21 | SMS Staff received email from CP with update. Staff called CP left message.

2/16/21 | SMS Staff received an email from CP. Staff called CP to discuss updates.

3/11/21. | SMS Staff received an email from CP with additional information. Staff confirmed receipt
3/16/21 | SMS Staff called CP to discuss if any additional information and witnesses. CP stated no

additional information and witnesses. Staff explained jurisdiction. CP stated comparative
discipline employee, no one else under 40 employed.

 

 

 

 

 

 

 

 

 

 

 

3/22/21 | SMS Staff received an email with update.

3/22/21 | SMS Staff called CP left message.

3/23/21 | SMS Staff called CP and discussed up dates.

3/24/21 | SMS Staff received an email from CP stating Cp was offered 3 months pay to drop his charge

 

 

1B-5
Case: 3:21-cv-01625 Doc #: 1-2 Filed: 08/20/21 10 o0f 10. PagelD #: 21

CASE ACTIVITY
&

PERSONAL INFORMATION LOG
Page 6 of 6

CASE NAME: Jeremy Tipton v. Village of Elmore Police

CASE NUMBER: TOLA2(40576)07132020/22A-2020-02388C

Acknowledgment: | acknowledge that the information on this page is true and complete and that | have accessed CPI only for
urposes relating to my job duties or my agency's governmental function.

 

 

 

 

 

 

 

 

 

 

DATE | INITIALS ACTIVITY/COMMENTS
3/25/21 | SMS Staff sent email to R rep for additional information.
3/30/21 | SMS Staff called CP with update
4/12/21 | SMS Staff received an email from CP regarding the update of his charge. Staff conformed
receipt of the email.
4/12/21 | SMS Staff completed interviews see telephone interview notes
4/13/21 | SMS Staff completed interviews see telephone interview notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 B-6
